DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s response received on 06/23/2022. 
The specification has been amended.
Election/Restrictions
Applicant’s election without traverse of group II (claims 15-30 and 37) in the reply filed on 02/01/2022 is acknowledged.
Claims 1-14, 31-36, and 38-46 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 
Election was made without traverse in the reply filed on 02/01/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 25-20, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (US 2010/0302900 A1) in view of Jiang et al. (CN 106154330 B).
Regarding claim 15, Tenghamn discloses a seismic data collection apparatus (see Fig.2, para. [0025]: an autonomously operated seismic sensor array 50) comprising: one or more first sensors (44) configured to output data representing a seismic signal (para. [0025], [0027]).
Tenghamn fails to disclose wherein the one or more first sensors are susceptible to electromagnetic crosstalk noise; and one or more second sensors configured to output data representing the electromagnetic crosstalk noise, wherein the one or more second sensors are not responsive to the seismic signal.
Jiang et al. teach method for suppressing crosstalk noise  comprising obtaining common-shot earthquake record set, each seismic record containing point of crosstalk from other seismic signal;  separating the effective signal and crosstalk noise, removing noise in the Radon domain after the multi-source seismic record that is the common shot point gather to the common receiving point channel set by the Radon transform and then performing Radon inverse conversion, which realizes pressing multi-source random noise comprises crosstalk noise in the seismic record (see Jiang et al. English translation: abstract and page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the method of removing crosstalk noise from seismic signals of Jiang et al. with the seismic data collection apparatus of Tenghamn for the purposes of providing one or more first sensors are susceptible to electromagnetic crosstalk noise; and one or more second sensors configured to output data representing the electromagnetic crosstalk noise, wherein the one or more second sensors are not responsive to the seismic signal.
Regarding claim 16, Tenghamn discloses a computer system configured to record samples from the one or more first sensors and the one or more second sensors (Fig. 2, para. [0028]-[0029]: navigation controller (part of 15 in FIG. 2) in the second AOV 10A may be programmed, and recording unit 13).
Regarding claim 17, Tenghamn discloses the apparatus is a marine seismic streamer (Fig.2, para. [0026], [0027]: streamer 42).
Regarding claim 18, Tenghamn discloses the apparatus is an ocean-bottom cable (see the cable in Fig.2).
Regarding claim 19, Tenghamn discloses the apparatus is an ocean-bottom node (see the node in Fig.2).
Regarding claim 25, the combination of Tenghamn and Jiang et al. discloses wherein the one or more first sensors and the one or more second sensors are enclosed in a device configured to be deployed in a marine environment (see Fig.2, para. [0025], [0032]).
Regarding claim 26, Tenghamn discloses the device comprises a streamer (para. [0030], [0031]) configured to be towed in a body of water (para. [0015], [0022]).
Regarding claim 27, the combination of Tenghamn and Jiang et al. disclose the streamer has a plurality of sections, and the one or more first sensors and included in a first section of the plurality of sections, and at least one of the one or more second sensors are included in the first section (see Tenghamn, Fig.2, para. [0031]).
Regarding claim 28, the combination of Tenghamn and Jiang et al. disclose
the streamer has a plurality of sections, and the one or more first sensors and included in a first section of the plurality of sections, and the one or more second sensors are included in a second section of the plurality of sections (see Tenghamn, Fig.2, para. [0031]).
Regarding claim 29, the combination of Tenghamn and Jiang et al. disclose the one or more second sensors are coupled to an end of the streamer that is nearest a vessel that tows the streamer (see Tenghamn, Fig.2) .
Regarding claim 30, the combination of Tenghamn and Jiang et al. disclose
the one or more second sensors are located on the vessel (see Tenghamn, Fig.2, para. [0017], [0021]).
Regarding claim 37, Tenghamn discloses an apparatus (see Fig.2, para. [0025]: an autonomously operated seismic sensor array 50), comprising: second means (seismic sensor 44) for detecting seismic signals (para. [0025], [0027]).
Tenghamn fails to disclose first means for detecting electromagnetic crosstalk noise, the second means is susceptible to the electromagnetic crosstalk noise; and third means for digitizing the electromagnetic crosstalk noise and the seismic signals.
Jiang et al. teach method for suppressing crosstalk noise  comprising obtaining common-shot earthquake record set, each seismic record containing point of crosstalk from other seismic signal;  separating the effective signal and crosstalk noise, removing noise in the Radon domain after the multi-source seismic record that is the common shot point gather to the common receiving point channel set by the Radon transform and then performing Radon inverse conversion, which realizes pressing multi-source random noise comprises crosstalk noise in the seismic record (see Jiang et al. English translation: abstract and page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the method of removing crosstalk noise from seismic signals of Jiang et al. with the seismic data collection apparatus of Tenghamn for the purposes of providing first means for detecting electromagnetic crosstalk noise,  the second means is susceptible to the electromagnetic crosstalk noise; and third means for digitizing the electromagnetic crosstalk noise and the seismic signals.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Tenghamn (US 2010/0302900 A1) in view of Jiang et al. (CN 106154330 B) as applied to claim 15 above, and further in view of Phillip (US. 7,295,190)
Regarding claim 21, the combination of Tenghamn and Jiang et al.  fail to disclose wherein each of the one or more second sensors comprise a first plurality of electrical conductors having a length that is matched to a length of electrical conductors in a second plurality of electrical conductors in each of the one or more first sensors.
Phillip teaches wherein each of the one or more second sensors comprises a first plurality of electrical conductors having a length that is matched to a length of electrical conductors in a second plurality of electrical conductors in each of the one or more first sensors (see Fig.2, Col.3, lines 11-23: a plurality of resilient electrical conductors 24 connecting between respective ones of the sensor areas and the electrical contacts, the resilient electrical conductors 24 having a variety of lengths matched to the respective distances in order to follow the curved shape of the sensor surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate a first plurality of electrical conductors having a length that is matched to a length of electrical conductors in a second plurality of electrical conductors of Phillip with the seismic data collection apparatus of Tenghamn in view of Phillip for the purposes of providing an effective connecting between respective ones of the sensor areas and the electrical contacts.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Tenghamn (US 2010/0302900 A1) in view of Jiang et al. (CN 106154330 B) as applied to claim 15 above, and further in view of Toennessen (US 7,411,863).
Regarding claim 22, the combination of Tenghamn and Jiang et al. fail to disclose each of the one or more second sensors comprises at least one antenna.
Toennessen teaches each of the one or more second sensors comprise at least one antenna (receivers, transceivers)(see Col.3, lines 47-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate each of the one or more second sensors comprise at least one antenna of Toennessen with the seismic data collection apparatus of Tenghamn in view of Phillip for the purposes of providing an new seismic acquisition system.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Tenghamn (US 2010/0302900 A1) in view of Jiang et al. (CN 106154330 B) and Toennessen (US 7,411,863) as applied to claim 22 above, and further in view of Robin (4,179,204).
Regarding claim 23, the combination of Tenghamn, Jiang et al., and  Toennessen fail to disclose one or more capacitors and a twisted pair of electrical conductors coupled to the one or more capacitors.
Robin teaches the coil 20 comprises one or more capacitors and a twisted pair of electrical conductors 22 coupled to the one or more capacitors (see Col.3, lines 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate one or more capacitors and a twisted pair of electrical conductors coupled to the one or more capacitors of Robin with the seismic data collection apparatus of Tenghamn in view of Jiang et al., and Toennessen for the purposes of providing an improve circuit .
Regrading claim 24, the cylindrical capacitors are well known in the art.
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
-Applicant argues that Jiang (CN 106154330 A, Publication Date: November 23, 2016) not teach “wherein the one or more first sensors are susceptible to electromagnetic crosstalk noise; and one or more second sensors configured to output data representing the electromagnetic crosstalk noise, wherein the one or more second sensors are not responsive to the seismic signal.” as cited in claims 15 and 37.
Examiner position is that the applicant discussed the claims invention with the reference Jiang (CN 106154330 A, Publication Date: November 23, 2016) that different with the reference Jiang (CN 106154330 B, Publication Date: February 16, 2018) that examiner use for the prior art. 
Examiner position is that Jiang (CN 106154330 B, Publication Date: February 16, 2018) teaches method for suppressing crosstalk noise  comprising obtaining common-shot earthquake record set, each seismic record containing point of crosstalk from other seismic signal;  separating the effective signal and crosstalk noise, removing noise in the Radon domain after the multi-source seismic record that is the common shot point gather to the common receiving point channel set by the Radon transform and then performing Radon inverse conversion, which realizes pressing multi-source random noise comprises crosstalk noise in the seismic record (see Jiang et al. English translation: abstract and page 2). It would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the method of removing crosstalk noise from seismic signals of Jiang et al. with the seismic data collection apparatus of Tenghamn for the purposes of providing one or more first sensors are susceptible to electromagnetic crosstalk noise; and one or more second sensors configured to output data representing the electromagnetic crosstalk noise, wherein the one or more second sensors are not responsive to the seismic signal.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862